Citation Nr: 0013343	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  99-05 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death as a result of tobacco use during service for 
the purpose of establishing eligibility for Dependency and 
Indemnity Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran, who had 
active service from April 1942 to August 1946, and who died 
in July 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Board notes that a September 1965 notification to the 
appellant informed her that the veteran's death was not due 
to service-connected disease or injury.  However, since the 
current claim is for service connection for the cause of the 
veteran's death as a result of tobacco use during active 
service, the Board is conducting a de novo review of the 
record.


FINDING OF FACT

The claim of entitlement to service connection for the cause 
of the veteran's death as a result of tobacco use during 
active service for purposes of establishing eligibility for 
DIC benefits is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death as a result of tobacco use during 
active service for purposes of establishing eligibility for 
DIC benefits is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question is whether the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death as a result of tobacco use during active 
service for the purpose of establishing eligibility for DIC 
benefits is well grounded under 38 U.S.C.A. § 5107)(a).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than a mere allegation.  The claim must be accompanied by 
evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Moreover, where a determinative 
issue involves a diagnosis or a medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  For 
the appellant's claim to be well grounded, a disability that 
caused, hastened, or substantially and materially contributed 
to the veteran's death must be shown to be etiologically 
related to service.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  
There would also have to be competent medical evidence of a 
nexus between the fatal disability or disease and the 
veteran's service.  Such a nexus must be shown by medical 
evidence.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Grottveit at 93.

Generally, the death of a veteran will be considered as 
having been due to service-connected disability when the 
evidence establishes that such disability was either the 
principal or contributory cause of death.  The issue involved 
is to be determined by exercise of sound judgment, without 
recourse to speculation.  The service-connected disability 
will be considered as the principal (primary) cause of death 
when such disability, singularly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  A contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
it producing death, but rather, it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312 (1999).

Service medical records are silent for any complaint, 
finding, or treatment with respect to any cardiovascular 
disability.  They do not provide any information with respect 
to tobacco use and the report of the August 1946 service 
separation examination reflects that the veteran's 
cardiovascular system was normal.

The certificate of death reflects that the veteran died on 
July [redacted], 1965 at the age of 45.  The immediate cause 
of death was ventricular fibrillation of immediate onset due 
to myocardial infarction, remote and acute, due to coronary 
artery arteriosclerosis.  An autopsy was not performed.

In a January 1998 statement, the appellant indicates that the 
veteran may have smoked some before going into the service in 
1942, but when he came out of service, he smoked three packs 
per day.  A statement from the veteran's sister, received in 
February 1998, reflects that the veteran was a nonsmoker when 
he entered service and smoked anywhere from 2 to 3 packs per 
day when he was discharged from service.

A February 1998 letter from William H. Rower, M.D., a private 
physician, reflects that he had attended the veteran for nine 
years from 1956 until his death in July 1965.  It indicates 
that the veteran was a World War II Navy veteran where he had 
become addicted to cigarettes.  It notes that the veteran had 
developed congestive heart failure and an EKG indicated a 
previous myocardial infarction.  It indicates that the 
veteran had another heart attack and was hospitalized for 
seven weeks in 1965, following which he suffered a fatal 
cardiac arrest.  The veteran was 45 years of age at the time 
of his death.  Dr. Rower indicated that he could not remember 
the presence of other risk factors, but he had been unable to 
convince the veteran to quit smoking.  He indicates that he 
did not believe that other risk factors were significant.

A March 1998 response from Samaritan Hospital reflects that 
they no longer had the veteran's records available.

A November 1998 VA cardiology opinion indicates that there 
are multiple risk factors for arteriosclerosis and in the 
absence of relevant medical records it was impossible to 
ascertain the relative importance of risk factors in the 
veteran's particular circumstance.

A precedential opinion by the VA General Counsel clarified 
when entitlement to benefits may be awarded based upon 
inservice tobacco use.  This opinion determined that direct 
service connection may be established if the evidence shows 
that injury or disease resulted from tobacco use in service.  
VAOPGCPREC 2-93, 58 Fed. Reg. 42,756 (1993).  The General 
Counsel issued a clarification of this opinion in June 1993 
and stated that the opinion does not hold that service 
connection will be established for a disease related to 
tobacco use, if the affected veteran smoked in service.  
Rather, the opinion holds that any disability allegedly 
related to tobacco use which is not diagnosed until after 
service would not preclude establishment of service 
connection.  However, it must be demonstrated that the 
disability resulted from use of tobacco during service, and 
the possible effect of smoking before or after service must 
be taken into consideration.

With regard to the issue of secondary service connection, a 
precedential opinion by the VA General Counsel was issued to 
clarify when service connection may be granted if the 
disability is secondary to nicotine dependence which arose 
from a veteran's tobacco use during service.  The VA General 
Counsel found that a determination as to whether secondary 
service connection should be established depends upon 
affirmative answers to the following three questions:  (1) 
Whether nicotine dependence may be considered a disease for 
purposes of the laws governing veterans' benefits; (2) 
whether the veteran acquired a dependence on nicotine in 
service; and (3) whether that dependence may be considered 
the proximate cause of disability or death resulting from the 
use of tobacco products by the veteran. VAOPGCPREC 19-97, 62 
Fed. Reg. 37,954 (1997).  In a May 1997 memorandum, the Under 
Secretary for Health stated that nicotine dependence may be 
considered a disease for VA compensation purposes.  Moreover, 
the determination as to whether a veteran is dependent on 
nicotine is a medical question.

The Board recognizes that the "Internal Revenue Service 
Restructuring and Reform Act of 1998," Public Law 
No. 105-206, prohibits service connection of a death or 
disability on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products by a 
veteran during the veteran's service.  112 Stap. 685, 865-66 
(1998) (to be codified at 38 U.S.C.A. § 1103).  However, this 
new section  applies only to claims filed after June 9, 1998.  
As the appellant in the present case filed her claim in 
November 1997, the statutory change will not affect the 
disposition of this appeal.

A review of the record reflects that there is a evidence that 
the veteran smoked cigarettes during his active service.  His 
sister and spouse have both associated his cigarette smoking 
with his active service and Dr. Rower has indicated that that 
the veteran became addicted to cigarettes while in the Navy 
during World War II.  There is also competent medical 
evidence that identifies cigarette smoking as a risk factor 
in coronary artery arteriosclerosis.  While there is 
competent medical evidence indicating that the veteran became 
addicted to cigarettes during active service, the appellant 
has not provided competent medical evidence that indicates 

that there is a medical nexus between the veteran's cigarette 
smoking and his development of coronary artery 
arteriosclerosis and the subsequent myocardial infarction.  
In this regard, Dr. Rower indicates in the final paragraph of 
his February 1998 letter that he did not remember the 
presence of other risk factors but did not think they were 
significant.  He further indicates that he always felt bad 
that he had been unable to convince the veteran to stop 
smoking.  From this statement, one may infer that the 
reference to cigarette smoking indicates that it was also a 
risk factor in the veteran's death resulting from 
cardiovascular disability.  However, this statement does not 
provide any medical nexus between the veteran's cigarette 
smoking and his coronary artery arteriosclerosis, but rather 
indicates only by inference that it was also a risk factor.

The appellant has offered her view that there was a 
relationship between the veteran's cigarette smoking during 
service and his subsequent death, but the Board cannot rely 
solely upon the appellant's statements because evidence of a 
medical nexus cannot be established by lay testimony.  Brewer 
v. West, 11 Vet. App. 228 (1998); Espiritu.  On the basis of 
the above analysis, the record fails to show that a service-
connected disability caused, hastened, or substantially and 
materially contributed to the veteran's death.  There being 
no competent medical evidence linking the veteran's cause of 
death to tobacco use during his active service or tobacco 
addiction developed during active service, the appellant's 
claim must be denied as not well grounded.

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to complete her claim for 
service connection for the cause of the veteran's death as a 
result of tobacco use during active service for the purpose 
of establishing eligibility for DIC benefits.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).



ORDER

Evidence of a well-grounded claim for entitlement to service 
connection for the cause of the veteran's death as a result 
of tobacco use during active service for the purpose of 
establishing eligibility for DIC benefits not having been 
submitted, the appeal is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals




 

